DETAILED ACTION
Response to Amendment
The previous claim objection has been overcome.
The previous 112(b) rejection has been overcome.
In light of the amended claims, the claims have overcome the prior 35 U.S.C. 101 rejection.
In light of the amended claims, the claims are rejected under 35 U.S.C. 103.

Notice to Applicant
In the amendment dated 02/11/2022, the following has occurred: claims 1, 8, 26, and 27 have been amended; claim 21 has been canceled; claims 2-7, 9-20, and 22-25 have remained unchanged; and claims 28 and 29 have been added.
Claims 1-20 and 22-29 are pending.
Effective Filing Date: 02/12/2020

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Claim Objections:
Applicant amended claim 27 to overcome the previous claim objection. Examiner withdraws the previous claim objection.

35 U.S.C. 112(b) Rejection:
Applicant amended the claims to overcome the previous 112(b) claim rejection. Examiner withdraws the previous 112(b) claim rejection.

35 U.S.C. 101 Rejections:
Applicant amended the claims to overcome the previous 101 claim rejections. Examiner withdraws the previous 101 claim rejections.

35 U.S.C. 103 Rejections:
Applicant argues with respect to the “mapping data-structure” and the newly added limitations that include special processing to create the training dataset. This has been addressed using the newly cited Bauer et al. reference.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5, 7-8, 10, 12, 14, 18-19, 21-24, 26-27, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2018/0330824 to Athey et al. in view of W.O. 2019/089725 to Cicali and further in view of U.S. 2022/0136971 to Bauer et al.
As per claim 1, Athey et al. teaches a computer implemented method of training a machine learning model for assessing risk of at least one predicted medical outcome for a patient having a plurality of patient-specific parameters and future planned treatment with a plurality of patient-specific medications, (see: paragraphs [0007] and [0095] where there is a prediction using a machine learning model for assessing risks) comprising:
--creating a training dataset comprising a plurality of records for a plurality of sample patients, (see: paragraphs [0007] and [0008] where training data is being obtained from a group of patients) wherein a record of a sample patient is computed by:
--defining an input vector as a respective plurality of patient-specific medications and a respective plurality of patient-specific parameters for the sample patient; (see: paragraphs [0096] and [0140] where a training vector is being defined for a patient where the vector includes patient specific medications (medication history) and patient specific parameters (EHR data/particular pharmalogical phenotype))
--identifying a plurality of relationship-mappings by mapping the plurality of patient-specific medications and the plurality of patient-specific parameters to a mapping data-structure that maps between a plurality of medications, a plurality of predicted medical outcomes, and a plurality of patient parameters, (see: paragraph [0069] and [0072] where a model is being generated for each pharmacological phenotype (from panomic data, sociomic data, physiomic data and environmental data) and an overall statistical model may be generated. A model for a current patient may be obtained. Also see: paragraph [0183] where polypharmacy data (plurality of patient specific medications) is obtained for the current patient and contraindications are determined between that patient and individual drugs. This process maps between each current drug (patient specific medications) with a potential drug to take (plurality of medications), between each current drug (patient specific medications) and a predicted outcome to the potential drug to take based on contraindications, and between each current drug (patient specific medications) and past patient parameters that establish phenotype prediction as described in paragraphs [0035] – [0036]. Further, the current patient’s information is also mapped between the above-mentioned categories as current patient data and medication is compared to training data in the training module in order to determine these relationships) wherein each relationship-mapping includes at least one respective medication of the plurality of medications, at least one respective predicted medical outcome of the plurality of medical outcomes, at least one respective patient parameter of the plurality of patient parameters, and at least one respective risk score for the at least one respective predicted medical outcome, (see: the explanation above where the relationships established using each medication, each outcome to the medication, and each patient parameter (such as other patient data as described in paragraphs [0035] – [0036]). Also see: paragraph [0073] where each of the likelihoods that the current patient has certain pharmacological phenotypes is displayed and represented as a probability (respective risk score))
--wherein at least one of the plurality of relationship-mappings includes a predicted medical outcome denoting a medication induced event of a corresponding mapped medication, (see: paragraphs [0010] and [0011] where there are predicted outcomes for drugs which denote potential medial events such as adverse reactions) and at least one patient parameter selected from the group consisting of: a medication influencing factor directly affecting the corresponding mapped medication which affects the medication induced event, and an event influencing factor directly affecting the medication induced event, (see: paragraph [0035] where such phenotypes may include pharmacokinetic and pharmacodynamics phenotypes including all phenotypes of rates of characters of absorption, distribution, metabolism, and excretion of drugs (ADME). There is a medication influencing factor here of an ADME)
--wherein the medication influencing factor is selected from the group consisting of the following primary parameters affecting the corresponding mapped medication: blood level, absorption, distribution, metabolism, elimination, half life elimination, and pharmacodynamics, (see: paragraph [0035] where such phenotypes may include pharmacokinetic and pharmacodynamics phenotypes including all phenotypes of rates of characters of absorption, distribution, metabolism, and excretion of drugs (ADME)) and
--training a machine learning model on the training dataset using a supervised learning approach; (see: paragraph [0095] where there is training of a machine learning engine using supervised learning) and
--an input as a plurality of target patient-specific medications and a plurality of target patient-specific parameters for a target patient (see: paragraphs [0096] and [0140] where a there is input which includes target patient specific medications (medication history) and target patient specific parameters (EHR data/particular pharmalogical phenotype)).
Athey et al. may not further, specifically teach:
1) --wherein at least one patient-specific medication is mapped to a plurality of active ingredients, and wherein a subset of the plurality of relationship-mappings each include a respective active ingredient of the plurality of active ingredients, and the medication influencing factor is for the respective active ingredient;
2) --designating an output vector as a ground truth label, the output vector including an aggregated risk score computed for each respective predicted medical outcome by aggregating the risk scores of the identified plurality of relationship-mappings including each respective predicted medical outcome;
3) --training a machine learning model on the training dataset using a supervised learning approach as:
3a) --training a machine learning model on the training dataset using a supervised learning approach using the ground truth label, by iteratively teaching the machine learning model to infer a function that maps the input vector of each record of the training dataset to the corresponding ground truth label of the record,
3b) --wherein the machine learning model is iteratively trained to learn the function that predicts an output in response to being fed an input,
3c) --an output as a target aggregated risk score for each respective target predicted medical outcome; and
3d) --wherein the machine learning model generates the prediction without accessing the mapping data-structure.

Cicali teaches:
1) --wherein at least one patient-specific medication is mapped to a plurality of active ingredients, (see: 104 of FIG. 1 and paragraph [0089] where patient medication data (one patient-specific medication) may be converted to active ingredients) and wherein a subset of the plurality of relationship-mappings each include a respective active ingredient of the plurality of active ingredients, (see: paragraph [0011] where respective active ingredients are mapped/associated with their side effect risks. Each relationship here is associated with respect to each active ingredient) and the medication influencing factor is for the respective active ingredient; (see: paragraph [0011] where there is data for the extent of metabolism for each active ingredient)
2) --the output vector including an aggregated risk score computed for each respective predicted medical outcome by aggregating the risk scores of the identified plurality of relationship-mappings including each respective predicted medical outcome; (see: 108 of FIG. 1 and paragraph [0092] where the quantified number of active ingredients may be weighed and analyzed to produce the aggregated risk factor score of active ingredient count) and
3c) --an output as a target aggregated risk score for each respective target predicted medical outcome (see: 108 of FIG. 1 and paragraph [0092] where the quantified number of active ingredients may be weighed and analyzed to produce the aggregated risk factor score of active ingredient count).
One of ordinary skill at the time of the invention was filed would have found it obvious to have 1) wherein at least one patient-specific medication is mapped to a plurality of active ingredients, and wherein a subset of the plurality of relationship-mappings each include a respective active ingredient of the plurality of active ingredients, and the medication influencing factor is for the respective active ingredient and have 2) the output vector include an aggregated risk score computed for each respective predicted medical outcome by aggregating the risk scores of the identified plurality of relationship-mappings including each respective predicted medical outcome as taught by Cicali in the method as taught by Athey et al. with the motivation(s) of preventing adverse drug interactions/events (see: paragraph [0002] of Cicali).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute 3c) a target aggregated risk score for each respective target predicted medical outcome as taught by Athey et al. and Cicali in combination for the output as disclosed by Bauer et al. below since each individual element and its function are shown in the prior art, with the difference being the substitution of the elements. In the present case, the combination of Athey et al. and Cicali teaches of outputting of qualitative terms (in paragraph [0180] of Athey et al.) thus one could replace the form of the outputted information with that of vector output to obtain predictable results of outputting qualitative data. Thus, one of ordinary skill in the art could have substituted the one known element for the other to produce a predictable result (MPEP 2143).

Bauer et al. teaches:
	2) --designating an output vector as a ground truth label; (see: paragraph [0142] where there are output vectors that are used to calculated actual output which is the ground truth data)
3) --training a machine learning model on the training dataset using a supervised learning approach as:
3a) --training a machine learning model on the training dataset using a supervised learning approach using the ground truth label, by iteratively teaching the machine learning model to infer a function that maps the input vector of each record of the training dataset to the corresponding ground truth label of the record, (see: paragraphs [0122] and [0142] where there is mapping of input-output pairs and inference of a function from labeled training data (labeled ground truth data). An inferred function is being produced which can be used for mapping new examples. Input vectors are being mapped to output vectors)
3b) --wherein the machine learning model is iteratively trained to learn the function that predicts an output in response to being fed an input, (see: paragraph [0188] where the training process is inherently iterative. Also see: paragraph [0122] for the training process which predicts an output of class labels in response to input of unseen instances) and
3d) --wherein the machine learning model generates the prediction without accessing the mapping data-structure (see: paragraph [0122] where the inferred function is being accessed when generating a prediction).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the 2) designating an output vector as a ground truth label and 3) training a machine learning model on the training dataset using a supervised learning approach as taught by Bauer et al. for machine learning, training step as disclosed by Athey et al. and Cicali in combination since each individual element and its function are shown in the prior art, with the difference being the substitution of the elements. In the present case, the combination of Athey et al. and Cicali teaches of using a supervised learning method to determine medication risks thus one can substitute the method of supervised learning with another method of supervised learning to obtain predictable results of using machine learning to determine risks. Thus, one of ordinary skill in the art could have substituted the one known element for the other to produce a predictable result (MPEP 2143).

As per claim 2, Athey et al., Cicali, and Bauer et al. in combination teaches the method of claim 1, see discussion of claim 1. Athey et al. further teaches wherein the medication influencing factor is selected from the group consisting of the following secondary parameters affecting the primary parameter: other medication, medication condition, and non-genetic parameters of the patient that are unrelated to known genetic sequences (see: paragraph [0035] where there is a group of medication influencing factors include sociological and environmental factors (non-genetic parameters)).

As per claim 3, Athey et al., Cicali, and Bauer et al. in combination teaches the method of claim 1, see discussion of claim 1. Athey et al. further teaches wherein each aggregated risk score denotes a personalized predicted risk assessment of the patient being treated with the plurality of patient-specific medications and having the patient-specific parameters developing the respective predicted medical outcome, (see: paragraph [0098] where there is an aggregated risk score for each drug which denotes the personalized response score) and each respective risk score of each respective relationship-mapping is indicative of a probability of a certain patient being treated with the one respective medication and having the one respective patient parameter, developing the one respective predicted medical outcome (see: paragraph [0098] where the each score is reflective of each available drug against a particular medical indication. The score is indicative of the outcome for the drug where there may be a highest-ranked drug).

As per claim 5, Athey et al., Cicali, and Bauer et al. in combination teaches the method of claim 1, see discussion of claim 1. Athey et al. may not further specifically teach wherein at least one of the plurality of patient-specific parameters comprises an influence of a certain patient-specific medication on another certain patient-specific medication, and the predicted medical outcome is a result of the influence.
Cicali further teaches wherein at least one of the plurality of patient-specific parameters comprises an influence of a certain patient-specific medication on another certain patient-specific medication, and the predicted medical outcome is a result of the influence (see: paragraphs [0007] and [0079] – [0080] where there is an algorithm that looks at multiple factors that influence a medication regimen such as the competitive inhibition of the regimen. The algorithm here uses this information to help in determining the outcome of the regimen to go forward with).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 1, and incorporated herein.

As per claim 7, Athey et al., Cicali, and Bauer et al. in combination teaches the method of claim 1, see discussion of claim 1. Athey et al. teaches wherein the aggregated risk score denotes a positive increase or a negative decrease relative to a baseline risk score of the respective predicted medication outcome (see: paragraphs [0157] and [0167] where the response score may be indicative of the efficacy of the drug on treating the corresponding illness discounted for adverse effects of the drug on the patient. The score conveys a positive response or negative response with respect to an outcome (baseline)).

As per claim 8, Athey et al., Cicali, and Bauer et al. in combination teaches the method of claim 1, see discussion of claim 1. Athey et al. further teaches receiving an indication signal denoting an adjusted at least one of the plurality of patient-specific medications created by an adjustment of the at least one of the plurality of patient-specific medications, wherein the adjustment is selected from the group consisting of: removal, replacement, adjustment of dose, and addition, (see: paragraph [0100] where the machine learning engine may constantly update the statistical model to reflect a near real-time representation of the sociomic, physiomic environmental and panomic data. Also see: paragraph [0098] where currently taken drug data is taken into account. Thus, this invention updates the currently taken drug information in near real-time including replacement, removal, addition, etc.) and iteratively feeding adjusted at least one of the plurality of patient-specific medications into the trained machine learning model, for obtaining respective predicted target aggregated risk scores (see: paragraph [0100] where the machine learning engine may constantly update the statistical model to reflect a near real-time representation of the sociomic, physiomic environmental and panomic data. The process here teaches real-time iteration of adjustments to the process).

As per claim 10, Athey et al., Cicali, and Bauer et al. in combination teaches the method of claim 1, see discussion of claim 1. Athey et al. further teaches receiving an indication signal denoting an adjustment of at least one of the plurality of patient-specific parameters, wherein the adjustment is selected from the group consisting of: removal, replacement, adjustment of value, and addition, (see: paragraph [0100] where the machine learning engine may constantly update the statistical model to reflect a near real-time representation of the sociomic, physiomic environmental and panomic data. Thus, this invention updates the patient specific parameters such as those related to the sociomic, physiomic environmental and panomic data) and iterating using the adjustment of the at least one of the plurality of patient-specific parameters, the identifying the plurality of relationship-mappings, the computing the aggregated risk factor, and instructions are generated for treatment of the patient using the adjustment (see: paragraph [0100] where the machine learning engine may constantly update the statistical model to reflect a near real-time representation of the sociomic, physiomic environmental and panomic data. The process here teaches real-time iteration of adjustments to the process).

As per claim 12, Athey et al., Cicali, and Bauer et al. in combination teaches the method of claim 1, see discussion of claim 1. Athey et al. further teaches creating and/or updating the mapping data-structure, by:
--extracting a plurality of features from the raw medical data corresponding to at least one medication, at least one predicted medical outcome, at least one patient parameter, and values for computing a corresponding risk value; (see: paragraphs [0052] and [0053] where there are measures being extracted from the raw biological samples for the patient)
--computing at least one relationship-mapping between the extracted features; (see: paragraph [0180] where scores factors and levels representative of relationships are calculated and stored) and
--storing the at least one relationship-mapping in the mapping data-structure (see: paragraph [0180] where there is storage of the statistical model).
Athey et al. may not further, specifically teach:
--obtaining raw medical data.
Cicali further teaches:
--obtaining raw medical data (see: paragraph [0027] where there is inputting of medic data sets).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 1, and incorporated herein.

As per claim 14, Athey et al., Cicali, and Bauer et al. in combination teaches the method of claim 1, see discussion of claim 1. Athey et al. may not further, specifically teach wherein computing the aggregated risk score comprises determining a risk classification category of a plurality of risk classification categories each indicative of a range of values of risk scores.
Cicali further teaches wherein computing the aggregated risk score comprises determining a risk classification category of a plurality of risk classification categories each indicative of a range of values of risk scores (see: paragraph [0014] where there are categories of high and low risk groups).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 1, and incorporated herein.

As per claim 18, Athey et al., Cicali, and Bauer et al. in combination teaches the method of claim 1, see discussion of claim 1. Athey et al. further teaches wherein the plurality of patient-specific parameters are non-genetic parameters that are unrelated to known genetic sequences (see: paragraphs [0035] – [0036] where there are past patient parameters that establish phenotype prediction. Sociomic data is non-genetic. Also see: paragraph [0069] and [0072] where a model is being generated for each pharmacological phenotype (from panomic data, sociomic data, physiomic data and environmental data) and an overall statistical model may be generated).

As per claim 19, Athey et al., Cicali, and Bauer et al. in combination teaches the method of claim 18, see discussion of claim 18. Athey et al. teaches wherein the non-genetic patient-specific parameters of the patient are selected from the group consisting of: smoking, alcohol, nutrition, amount of exercise, occupation, lifestyle data, past usage of medications, current usage of medications, current medical conditions, past medical condition, past medical treatments, current diagnosis, symptoms, lab test results, and imaging results (see: paragraph [0069] and [0072] where a model is being generated for each pharmacological phenotype (from panomic data, sociomic data, physiomic data and environmental data) and an overall statistical model may be generated. Also see: paragraphs [0086] – [0090] where lifestyle factors such as alcohol consumption are taken into consideration in addition to various other factors).

As per claim 21, Athey et al., Cicali, and Bauer et al. in combination teaches the method of claim 1, see discussion of claim 1. Athey et al. further teaches generating a training dataset, by obtaining a respective plurality of patient-specific medications and patient-specific parameters for each of a plurality of sample patients denoting an input vector, (see: paragraph [0140] where training vector data is obtained for each of the training patients. This data includes sociomic, physiomic, and environmental data) and computing the corresponding aggregated risk score for each respective predicted medical outcome for each of the plurality of sample patients denoting an output vector, (see: paragraph [0140] where the SVM obtains each of the training vectors and creates a statistical model for determining whether or not a current patient has a particular pharmacological phenotype) wherein the training dataset is for training a machine learning model for prediction of 45an aggregated risk score for each respective predicted medical outcome in response to being fed a plurality of patient-specific medications and a plurality of patient-specific parameters for a target patient (see: paragraph [0140] where there is a training vector (training dataset) and it’s for training the model for prediction of the patient’s response. This is in response to the received sociomic, physiomic, and environmental data for the patient).

As per claim 22, Athey et al., Cicali, and Bauer et al. in combination teaches the method of claim 1, see discussion of claim 1. Athey et al. may not further, specifically teach generating instructions for generating a plurality of dynamic drug labels, each dynamic drug label computed for each one of the plurality of patient-specific medications, each dynamic drug label including a plurality of sub-aggregated risk scores, each sub-aggregated risk score computed for each respective predicted medical outcome of the respective patient-specific medication by aggregating the risk scores of the identified plurality of relationship-mappings including the respective predicted medical outcome and the respective patient-specific medication.
Cicali further teaches generating instructions for generating a plurality of dynamic drug labels, (see: paragraph [0014] where there are dynamic drug labels of a total medication risk score for each regimen) each dynamic drug label computed for each one of the plurality of patient-specific medications, (see: paragraph [0014] where there are dynamic drug labels of a total medication risk score for each regimen) each dynamic drug label including a plurality of sub-aggregated risk scores, (see: paragraphs [0011] – [0014] where each total medication risk score is comprise of sub-aggregated scores of factors scores for each medicine) each sub-aggregated risk score computed for each respective predicted medical outcome of the respective patient-specific medication by aggregating the risk scores of the identified plurality of relationship-mappings including the respective predicted medical outcome and the respective patient-specific medication (see: paragraphs [0011] – [0014] where each total medication risk score is comprise of sub-aggregated scores of factors scores for each medicine with respective outcomes of high or low risk groups).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 1, and incorporated herein.

As per claim 23, Athey et al., Cicali, and Bauer et al. in combination teaches the method of claim 22, see discussion of claim 22. Athey et al. teaches dynamically updating each factors based on an update of the mapping data-structure (see: paragraph [0168] where factors for the statistical model are updated in near-real time).
Athey et al. may not further, specifically teach factors as one of the plurality of dynamic labels.
Cicali further teaches factors as one of the plurality of dynamic labels (see: paragraphs [0011] and [0014] where there are dynamic labels of individual factors).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 1, and incorporated herein.

As per claim 24, Athey et al., Cicali, and Bauer et al. in combination teaches the method of claim 1, see discussion of claim 1. Athey et al. teaches wherein at least one of the plurality of predicted medical outcomes denote an efficacy of treating a target disease, (see: paragraph [0090] where medical outcomes data may include information indicative of efficacy of a drug or treatment) and the aggregated risk score for the at least one of the plurality of predicted medical outcomes comprises a change in efficacy relative to a baseline efficacy (see: paragraphs [0157] and [0167] where the response score may be indicative of the efficacy of the drug on treating the corresponding illness discounted for adverse effects of the drug on the patient. The score conveys a positive response or negative response with respect to an outcome (baseline)).

As per claim 26, Claim 26 is similar to claim 1, thus Athey et al., Cicali, and Bauer et al. in combination teaches claim 26 as the combination teaches claim 1. However, claim 26 further recites the limitations below. Athey et al. teaches a system for training a machine learning model for assessing risk of at least one predicted medical outcome for a patient having a plurality of patient-specific parameters and future planned treatment with a plurality of patient-specific medications, comprising:
--at least one hardware processor executing a code (see: paragraph [0219] where there is a processor executing software).

As per claim 27, Claim 27 is similar to claim 1, thus Athey et al., Cicali, and Bauer et al. in combination teaches claim 27 as the combination teaches claim 1. However, claim 27 further recites the limitations below. Athey et al. teaches a computer program product for assessing risk of at least one predicted medical outcome for a patient having a plurality of patient-specific parameters and future planned treatment with a plurality of patient-specific medications, for treating the patient, comprising:
--a non-transitory memory storing thereon code for execution by at least one hardware process (see: paragraph [0014] where there is a memory device which stores program instructions).

As per claim 29, Athey et al., Cicali, and Bauer et al. in combination teaches the method of claim 1, see discussion of claim 1. Cicali further teach treating the patient in view of the aggregated risk score for each unique predicted medical outcome (see: paragraph [0096] where risk factor data is outputted. Also see: (i) of paragraph [0015] where a drug is added to the list in view of the high risk of the adverse drug event).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 1, and incorporated herein.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2018/0330824 to Athey et al. in view of W.O. 2019/089725 to Cicali and further in view of U.S. 2022/0136971 to Bauer et al. as applied to claim 1, further in view of U.S. 2020/0395129 to Kalkstein et al.
As per claim 4, Athey et al., Cicali, and Bauer et al. in combination teaches the method of claim 1, see discussion of claim 1. Athey et al. further teaches wherein the identified plurality of relationship-mappings are clustered according to respective predicted medical outcomes (see: paragraphs [0069] and [0203] where machine learning techniques may be used to analyze the set of training data that use clustering techniques).
Athey et al., Cicali, and Bauer et al. in combination may not further, specifically teach wherein relationship-mapping members of each cluster have a common predicted medical outcome, and wherein the computing the aggregated risk score comprises aggregating the risk scores of the relationship-mapping members of each respective cluster.

Kalkstein et al. teaches:
--wherein relationship-mapping members of each cluster have a common predicted medical outcome, (see: paragraph [0031] where members of a cluster share common attributes. Also see: Athey et al. where clustering may be used) and wherein the computing the aggregated risk score comprises aggregating the risk scores of the relationship-mapping members of each respective cluster (see: paragraphs [0055] and [0161] where there is an aggregation of medical parameters from a cluster of sets of clinical outcome prediction scores. The aggregation may include the clinical outcome predictions, for example, an average of the scores for each clinical outcome prediction of the cluster).
One of ordinary skill at the time of the invention was filed would have found it obvious to have wherein relationship-mapping members of each cluster have a common predicted medical outcome, and wherein the computing the aggregated risk score comprises aggregating the risk scores of the relationship-mapping members of each respective cluster as taught by Kalkstein et al. in the method as taught by Athey et al., Cicali, and Bauer et al. in combination with the motivation(s) of determining the overall picture of the state of the patient (see: paragraph [0007] of Kalkstein et al.).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2018/0330824 to Athey et al. in view of W.O. 2019/089725 to Cicali and further in view of U.S. 2022/0136971 to Bauer et al. as applied to claim 1, further in view of U.S. 2020/0074313 to Sharifi Sedeh et al.
As per claim 6, Athey et al., Cicali, and Bauer et al. in combination teaches the method of claim 1, see discussion of claim 1. Athey et al., Cicali, and Bauer et al. in combination may not further, specifically teach wherein the aggregated risk score for each respective predicted medical outcome is computed by multiplication of individual risk scores of the identified plurality of relationship-mapping including the respective predicted medical outcome.

Sharifi Sedeh et al. teaches:
--wherein the aggregated risk score for each respective predicted medical outcome is computed by multiplication of individual risk scores of the identified plurality of relationship-mapping including the respective predicted medical outcome (see: paragraph [0003] where a total score may be arrived at via multiplication of individual scores).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute wherein the aggregated risk score for each respective predicted medical outcome is computed by multiplication of individual risk scores of the identified plurality of relationship-mapping including the respective predicted medical outcome as taught by Sharifi Sedeh et al. for the aggregated risk score as disclosed by Athey et al., Cicali, and Bauer et al. in combination since each individual element and its function are shown in the prior art, with the difference being the substitution of the elements. In the present case, the combination of Athey et al., Cicali, and Bauer et al. teaches of an aggregated risk score, thus one could substitute wherein the final aggregate score is achieved via multiplication to obtain predictable results of aggregating individual scores into an overall, aggregate score. Thus, one of ordinary skill in the art could have substituted the one known element for the other to produce a predictable result (MPEP 2143).

Claims 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2018/0330824 to Athey et al. in view of W.O. 2019/089725 to Cicali and further in view of U.S. 2022/0136971 to Bauer et al. as applied to claims 8 and 10 respectively, further in view of U.S. 2014/0350957 to Calo et al.
As per claim 9, Athey et al., Cicali, and Bauer et al. in combination teaches the method of claim 8, see discussion of claim 8. Athey et al., Cicali, and Bauer et al. in combination may not further, specifically teach wherein the adjustment is iterated until the aggregated risk score for each respective predicted medical outcome is less than a risk threshold, and instructions are generated for treating the patient to prevent or reduce risk of each respective predicted medical outcome below the risk threshold.

Calo et al. teaches:
--wherein the adjustment is iterated until the aggregated risk score for each respective predicted medical outcome is less than a risk threshold, (see: 380 of FIG. 3 where a risk score is being compared to a risk threshold. Iteration is occurring until the score is below this threshold) and instructions are generated for treating the patient to prevent or reduce risk of each respective predicted medical outcome below the risk threshold (see: 360 of FIG. 3 and paragraph [0023] where intervention programs are provided for each outcome, thus they are provided for each outcome below the threshold).
One of ordinary skill at the time of the invention was filed would have found it obvious to have wherein the adjustment is iterated until the aggregated risk score for each respective predicted medical outcome is less than a risk threshold, and instructions are generated for treating the patient to prevent or reduce risk of each respective predicted medical outcome below the risk threshold as taught by Calo et al. in the method as taught by Athey et al., Cicali, and Bauer et al. in combination with the motivation(s) of planning a patient’s treatment around preventing readmission (see: paragraph [0001] of Calo et al.).

As per claim 11, Athey et al., Cicali, and Bauer et al. in combination teaches the method of claim 10, see discussion of claim 10. Athey et al., Cicali, and Bauer et al. in combination may not further, specifically teach wherein the adjustment is iterated until the aggregated risk score for each respective predicted medical outcome is less than a risk threshold, and the instructions are generated for treating the patient to prevent or reduce risk of each respective predicted medical outcome below the risk threshold.

Calo et al. teaches:
--wherein the adjustment is iterated until the aggregated risk score for each respective predicted medical outcome is less than a risk threshold, (see: 380 of FIG. 3 where a risk score is being compared to a risk threshold. Iteration is occurring until the score is below this threshold) and instructions are generated for treating the patient to prevent or reduce risk of each respective predicted medical outcome below the risk threshold (see: 360 of FIG. 3 and paragraph [0023] where intervention programs are provided for each outcome, thus they are provided for each outcome below the threshold).
One of ordinary skill at the time of the invention was filed would have found it obvious to have wherein the adjustment is iterated until the aggregated risk score for each respective predicted medical outcome is less than a risk threshold, and instructions are generated for treating the patient to prevent or reduce risk of each respective predicted medical outcome below the risk threshold as taught by Calo et al. in the method as taught by Athey et al., Cicali, and Bauer et al. in combination with the motivation(s) of planning a patient’s treatment around preventing readmission (see: paragraph [0001] of Calo et al.).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2018/0330824 to Athey et al. in view of W.O. 2019/089725 to Cicali and further in view of U.S. 2022/0136971 to Bauer et al. as applied to claim 12, further in view of U.S. 2019/0228865 to Dey et al.
As per claim 13, Athey et al., Cicali, and Bauer et al. in combination teaches the method of claim 12, see discussion of claim 12. The combination may not further, specifically teach wherein the raw medical data is extracted using natural language processing (NLP) from one or more members of the group consisting of: formal prescribing information, pharmaceutical leaflets, drug information databases, medical database, medical literature, clinical trials, adverse drug reaction reports.

Dey et al. teaches:
--wherein the raw medical data is extracted using natural language processing (NLP) from one or more members of the group consisting of: formal prescribing information, pharmaceutical leaflets, drug information databases, medical database, medical literature, clinical trials, adverse drug reaction reports (see: paragraph [0045] where there is extraction using NLP extracted from sources such as drug databases).
One of ordinary skill at the time of the invention was filed would have found it obvious to have wherein the raw medical data is extracted using natural language processing (NLP) from one or more members of the group consisting of: formal prescribing information, pharmaceutical leaflets, drug information databases, medical database, medical literature, clinical trials, adverse drug reaction reports as taught by Dey et al. in the method as taught by Athey et al., Cicali, and Bauer et al. with the motivation(s) of preventing manual processing in order to be more time efficient and less error prone (see: paragraph [0004] of Dey et al.).

Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2018/0330824 to Athey et al. in view of W.O. 2019/089725 to Cicali and further in view of U.S. 2022/0136971 to Bauer et al. as applied to claim 14, further in view of U.S. 2006/0173663 to Langheier et al.
As per claim 15, Athey et al., Cicali, and Bauer et al. in combination teaches the method of claim 14, see discussion of claim 14. The combination may not further, specifically teach generating instructions for presenting a table of risk classification categories, and placing each respective predicted medical outcome into one of the risk classification categories of the table according to the respective determined risk classification category.

Langheier et al. teaches:
--generating instructions for presenting a table of risk classification categories, (see: paragraph [0094] where there is a list of outcomes which have been analyzed in the past, new outcomes analyzed this time, and outcome not analyzed and organized by disease and therapeutic categories. The combination of Cicali and Athey et al. taught that these categories might be risk categories as shown in paragraph [0180] of Athey et al.) and placing each respective predicted medical outcome into one of the risk classification categories of the table according to the respective determined risk classification category (see: paragraph [0094] where there is a list of outcomes which have been analyzed in the past, new outcomes analyzed this time, and outcome not analyzed and organized by disease and therapeutic categories. Each outcome here is placed in the table here based on category where Cicali and Athey et al. taught that these categories may be risk categories as shown in paragraph [0180] of Athey et al.).
One of ordinary skill at the time of the invention was filed would have found it obvious to generating instructions for presenting a table of risk classification categories, and placing each respective predicted medical outcome into one of the risk classification categories of the table according to the respective determined risk classification category as taught by Langheier et al. in the method as taught by Athey et al., Cicali, and Bauer et al. in combination with the motivation(s) of using predictive models to predict a plurality of medical outcomes and optimal intervention strategies (see: paragraph [0002] of Langheier et al.).

As per claim 16, Athey et al., Cicali, Bauer et al., and Langheier et al. in combination teaches the method of claim 15, see discussion of claim 15. Cicali et al. further teaches wherein each predicted medical outcome stored in the mapping data-structure is associated with a certain severity category selected from a plurality of severity categories, (see: paragraph [0014] where there are severity categories of high and low risk groups and that the total medication risk score of each medication regimen) and the presented table includes a plurality of cells each denoting a respective risk classification category and a respective severity category, (see: paragraph [0014] where there are severity categories of high and low risk groups and that the total medication risk score of each medication regimen is compiled into a dataset (table)) wherein each respective predicted medical outcome is placed into one of the plurality of cells based on the corresponding aggregated risk score and corresponding certain severity category (see: paragraph [0014] where there are severity categories of high and low risk groups and that the total medication risk score of each medication regimen is compiled into a dataset. Outcomes here are compiled from the data set based on aggregating the risk factor score criteria. Thus, each outcome here is related to an aggregated risk score (total medication risk score) and a severity score (the high or low group assignment). Having this data organized into specific cells is merely a design choice).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 1, and incorporated herein.

As per claim 17, Athey et al., Cicali, Bauer et al., and Langheier et al. in combination teaches the method of claim 16, see discussion of claim 16. Athey et al. further teaches wherein when at least one of the plurality of patient-specific parameters matches at least one predicted medical outcome, (see: paragraphs [0171] and [0186] where a neural network uses various test data to infer outcomes, thus each test data is associated with each predicted outcome. This includes for patient-specific parameters such as panomic data, sociomic data, etc.) creating a set of cells in the table denoting current medical outcomes, (see: paragraphs [0171] and [0186] where the outcomes are collected/created for the model. Placing the outcomes in cells is merely a design choice as a model that teaches of a relationship without using cells is similar to one that uses cells) and placing each of the plurality of patient-specific parameters into one of the cells according to respective severity category of the respective current medical outcome (see: paragraphs [0171] and [0186] where a neural network uses various test data to infer outcomes, thus each test data is associated with each predicted outcome. This includes for patient-specific parameters such as panomic data, sociomic data, etc. Outcomes are collected/created for the model. Placing the outcomes in cells is merely a design choice as a model that teaches of a relationship without using cells is similar to one that uses cells. Also see: paragraph [0014] where there are severity categories of high and low risk groups. Outcomes here are compiled from the data set based on aggregating the risk factor score criteria. Thus, each outcome here is related to an aggregated risk score (total medication risk score) and a severity score (the high or low group assignment). Having this data organized into specific cells is merely a design choice).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2018/0330824 to Athey et al. in view of W.O. 2019/089725 to Cicali and further in view of U.S. 2022/0136971 to Bauer et al. as applied to claim 1, further in view of U.S. 2002/0099273 to Bocionek et al.
As per claim 20, Athey et al., Cicali, and Bauer et al. in combination teaches the method of claim 1, see discussion of claim 1. The combination may not further, specifically teach analyzing for each respective predicted medical outcome, the identified plurality of relationship-mappings including the respective predicted medical outcome to determine at least one medication and/or at least one patient parameter contributing statistically significantly and disproportionally to the computed aggregated risk score relative to other medications and/or other patient parameters, and providing the determined at least one medication and/or at least one patient parameter as a significant risk factor for the patient for developing the respective medical outcome, and further comprising selecting an adjustment for the at least one medication and/or at least one patient parameter for reducing risk of the respective medical outcome to below a risk threshold, and instructions are generated for treatment of the patient based on the selected adjustment.

Bocionek et al. teaches:
--analyzing for each respective predicted medical outcome, the identified plurality of relationship-mappings including the respective predicted medical outcome to determine at least one medication and/or at least one patient parameter contributing statistically significantly and disproportionally to the computed aggregated risk score relative to other medications and/or other patient parameters, (see: paragraphs [0020] and [0033] where patient parameters are analyzed and corresponding outcomes for the purpose of deriving treatment improvements. At least one patient parameter is being determined as a statistically significant data correlation) and providing the determined at least one medication and/or at least one patient parameter as a significant risk factor for the patient for developing the respective medical outcome, (see: paragraph [0033] where the parameter is provided as a significant factor for developing the medical outcome) and further comprising selecting an adjustment for the at least one medication and/or at least one patient parameter for reducing risk of the respective medical outcome to below a risk threshold, (see: paragraph [0033] where potential treatment improvements (adjustment) are identified based) and instructions are generated for treatment of the patient based on the selected adjustment (see: paragraph [0035] where treatment information is provided in light of the determined improvements).
One of ordinary skill at the time of the invention was filed would have found it obvious to analyze for each respective predicted medical outcome, the identified plurality of relationship-mappings including the respective predicted medical outcome to determine at least one medication and/or at least one patient parameter contributing statistically significantly and disproportionally to the computed aggregated risk score relative to other medications and/or other patient parameters, and provide the determined at least one medication and/or at least one patient parameter as a significant risk factor for the patient for developing the respective medical outcome, and further comprising selecting an adjustment for the at least one medication and/or at least one patient parameter for reducing risk of the respective medical outcome to below a risk threshold, and instructions are generated for treatment of the patient based on the selected adjustment as taught by Bocionek et al. in the method as taught by Athey et al., Cicali, and Bauer et al. in combination with the motivation(s) of improving decision processing (see: paragraph [0008] of Bocionek et al.).

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2018/0330824 to Athey et al. in view of W.O. 2019/089725 to Cicali and further in view of U.S. 2022/0136971 to Bauer et al. as applied to claim 1, further in view of U.S. 2016/0106339 to Behzadi et al.
As per claim 25, Athey et al., Cicali, and Bauer et al. in combination teaches the method of claim 1, see discussion of claim 1. The combination may not further teach monitoring aggregated risk scores for the predicted medical outcomes, by: computing a plurality of aggregated risk scores for each respective predicted medical outcomes over a plurality of time intervals, computing a trend according to the plurality of aggregated risk scores, and analyzing the trend to generate an alert when at least one of the aggregated risk scores is predicted to cross a threshold.

Behzadi et al. teaches:
--monitoring aggregated risk scores for the predicted medical outcomes, by: computing a plurality of aggregated risk scores for each respective predicted medical outcomes over a plurality of time intervals, (see: paragraph [0276] where data (scores) is received (computed) over time) computing a trend according to the plurality of aggregated risk scores, (see: paragraph [0276] – [0277] where a variation trend is determined) and analyzing the trend to generate an alert when at least one of the aggregated risk scores is predicted to cross a threshold (see: paragraph [0277] where a score (alert) is generated based on the analysis with respect to a predetermined threshold and the amount of samples that cross the threshold).
One of ordinary skill at the time of the invention was filed would have found it obvious to monitor aggregated risk scores for the predicted medical outcomes, by: computing a plurality of aggregated risk scores for each respective predicted medical outcomes over a plurality of time intervals, compute a trend according to the plurality of aggregated risk scores, and analyze the trend to generate an alert when at least one of the aggregated risk scores is predicted to cross a threshold as taught by Behzadi et al. in the method as taught by Athey et al., Cicali, and Bauer et al. in combination with the motivation(s) of being able to manage the risk appropriately (see: paragraph [0004] of Behzadi et al.).

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2018/0330824 to Athey et al. in view of W.O. 2019/089725 to Cicali and further in view of U.S. 2022/0136971 to Bauer et al. as applied to claim 1, further in view of U.S. 2019/0286936 to Fuchs.
As per claim 28, Athey et al., Cicali, and Bauer et al. in combination teaches the method of claim 1, see discussion of claim 1. The combination may not further teach wherein the machine learning model is trained using a weak supervision approach.

Fuchs teaches:
--wherein the machine learning model is trained using a weak supervision approach (see: paragraph [0004] and [0068] where there is weak supervision).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute a weak supervision approach as taught by Fuchs for the supervision approach as disclosed by Athey et al., Cicali, and Bauer et al. in combination since each individual element and its function are shown in the prior art, with the difference being the substitution of the elements. In the present case, the combination of Athey et al., Cicali, and Bauer et al. teaches of using a supervision method thus one can substitute this method with another supervision method to obtain predictable results of using a supervised learning method to make predictions. Thus, one of ordinary skill in the art could have substituted the one known element for the other to produce a predictable result (MPEP 2143).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven G. Sanghera whose telephone number is (571)272-6873. The examiner can normally be reached M-F 7:30-5:00 (alternating Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason B. Dunham can be reached on (571) 272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.S./Examiner, Art Unit 3626                                                                                                                                                                                                        
/CHRISTOPHER L GILLIGAN/Primary Examiner, Art Unit 3626